ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Arguments/Remarks Made in an Amendment dated 11/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Ryann H. Beck on December 13, 2021.
Instructions to amend the application were as follows:
Claim 1  to be amended as follows:
Claim 1 lines 4-7  “a frame structure connected to a top surface of the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling so as to suspend the sling from the top support member above the bassinette platform” is amended to --a frame structure connected to a top surface of the , wherein the sling is suspended from the top support member above the bassinette platform  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a  neonatal care system comprising… a frame structure connected to a top surface of the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling, wherein the sling is suspended from the top support member above the bassinette platform; wherein the sling is configured to support a neonate; a heater configured to heat an environment surrounding the neonate supported in the sling; and  wherein the at least one support member includes at least one vertical support member extending upward from the bassinette platform and that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants.
Prior art US 20160270993 A1 to Wilden; Anja  discloses a thermotherapy device (10), for new-born and premature babies, having a bed substructure (30) and an incubator chamber (20) with a positioning aid (50) in the incubator chamber (20). The positioning aid (50) is a flexible sheet fixed to a holding structure (60). The positioning aid (50) can be stretched out by the 
Prior art US 6464715 B1 to Gysens; Lucien et al.  discloses  a phototherapy device (1) for treating new-born patients, comprising a light box (10) with at least one light source arranged in the box for illuminating the patient and a support/hammock (3/6) for the patient to be placed upon which is at least partially transparent or tinted as to allow the light from the light box to expose the patient from below with respect to its direction of gravity, making it possible to expose areas having a high bilirubin concentration which tend to follow the direction of gravity.
Prior art WO8503209 to Shakas Pauline discloses an infant hospital bed unit  that includes heart beat-simulating sonic device attached to hammock sheet suspended from frame received in hospital cot base. More specifically, Shakas discloses a fabric hammock (22) that is attached to a frame (20) which is itself fitted within a hospital bassinet. The hammock is suspended to maintain an arcuate shape, being reasonably taut. The hammock has a pile inner surface and side portions foldable portions foldable over its centre portion. The hammock has flexible margins to conform and deform to a variety of supported shapes. A sonic device can be provided for generating audible sounds and mechanical vibrational impulses simulating a heart-beat.
US 20170360638 A1 to Moletto et al. discloses a swing like arrangement (42) for the neuropostural and sensory suspension of the premature newborn in an incubator (1) comprising a supporting means/TOT pouch (12/13) which receives the newborn in an wrapping way and which is arranged within the compartment (2) of the incubator (1) above the mattress (11) positioned on top of the incubator partition (3), wherein the supporting means (12) comprised a single pouch (13) having at least three connecting points or ends (14) provided with respective holes or eyelets (15) which will allow connection with actuating means through tensioners which will be described below. 
However, patentable subject-matter of claim 1 as now explicitly, positively and specifically presented (i.e. “a  neonatal care system comprising… a frame structure connected to a top surface of the bassinette platform and comprising at least one support member extending upward from the bassinette platform and a top support member configured to attach to an outer edge of a sling, wherein the sling is suspended from the top support member above the bassinette platform; wherein the sling is configured to support a neonate; a heater configured to heat an environment surrounding the neonate supported in the sling; and  wherein the at least one support member includes at least one vertical support member extending upward from the bassinette platform and that is configured to collapse and lower the sling and the neonate onto the bassinette platform to enable performance of medical care on the neonate in combination with all the other features, arrangement and combination of features as now explicitly, positively and specifically recited by the Applicants” ) has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 2-4,7-15 and 21-24 which depend upon independent base claim 1, dependent claims 2-4,7-15 and 21-24 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        December 13, 2021